Title: Thomas Jefferson to James Leitch, 24 March 1820
From: Jefferson, Thomas
To: Leitch, James


					
						
							Mar. 24. 20.
						
					
					
						
							
								
									
								
								
								
								65.
							
							
							yds best nappy cotton
						
						
							
								140 
							
							yards ticklenburg.
						
						
							115.
							
							oznabrigs.
						
						
							2.
							
							large milk pans
						
					
					
						
							Th:J.
						
					
				